DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 03 May 2021 amends claim 1 and adds claims 2-20. Applicant’s amendment has been fully considered and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,362,484, in view of de la Huerga, U.S. Patent No. 5,960,085. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘484 application include all the limitations of the instant claims except the claimed login/logout procedures. de la Huerga discloses a computer terminal that establishes a communication link with a security badge when the security badge moves in proximity to the computer terminal (Col. 11, lines 30-37). The security badge transmits, to the computer terminal, interrogation signal data that includes a random number and identification information (Col. 11, lines 47-58). The computer terminal validates the received interrogation signal and logs the user into the computer terminal upon validation (Figure 15A, step 620 & Figure 15B, step 624 Path C & Figure 15C, step 648 Path C), which meets the limitation of performing the login procedure at the computing device using the authentication data. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the claims of the ‘484 patent to include a login/logout procedure as an operation in order to provide a means of automatically login into a system or logging out of a system without requiring a user to manually enter credentials as suggested by de la Huerga (Col. 2, lines 7-18, 42-62).
Instant Application
US Patent No. 10,362,484
establishing, with the electronic key, a secure communication channel in response to detecting the electronic key; (Claim 1)
detecting an identity of the remote computing device; 
…establishing a secure communication channel with the remote computing device based on the encryption key…(Claim 1)
receiving, from the electronic key, authentication data that is associated with the computing device; (Claim 1)
responsive to establishing the secure communication channel with the remote computing device based on the encryption key, communicating, to the remote computing device over the secure communication channel, the first subset and the authentication information…(Claim 1)
and in response to verifying the authentication data: performing the login procedure at the computing device using the authentication data. (Claim 1)
wherein the remote computing device authenticates the electronic key using the authentication information and executes the first operation…(Claim 1)


	Referring to claims 5, 12, and 19, the claims of the ‘484 patent do not specify user entry of authentication data. de la Huerga discloses additional authentication procedures that require the user to enter a password or biometric credential into the security badge (Col. 12, line 58 - Col. 13, line 5), which meets the limitation of wherein, prior to establishing the secure communication channel, the electronic key receives an input of the authentication data by way of at least one user input device that is communicably coupled to the electronic key. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the ‘484 patent claims to have included user input of the authentication information in order to ensure that the user possessing the key is the actual authorized user as suggested by de la Huerga (Col. 12, line 58 – Col. 13, line 9).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claim 4 requires the claimed computing device to be an automobile, and independent claim 1 requires that a login procedure is performed at the computing device. Claim 4 depends from claim 1, and therefore, dependent claim 4 requires that a login procedure is performed at an automobile. However, the specification does not provide support for such an embodiment. Paragraph [0010] of the specification discusses login procedures performed when the host device is a computer, cellular telephone, mobile communications device, personal media device, set-top box, television system, or any other suitable electronic device. Additionally, paragraph [0010] discusses a separate example where the host device is an automobile or vehicle, but does not specify operations in this example. Paragraph [0034] discusses the host device being an automobile or vehicle, however, the discusses operations are limited to locking/unlocking operations. Paragraph [0039] discusses automatic log-in operations being performed if the host device is a computer. Additionally, paragraph [0039] discusses the host device being an automobile/vehicle with operations that include unlocking, engine start, radio, navigation system, or other vehicle functions. Paragraph [0104] discusses the operations performed when the host device is no longer within the personal area network of the key. When the host device is a computing device, the operation is a log out procedure, while a vehicle turn off procedure is performed when the host device is an automobile/vehicle. It is clear from Applicant’s specification that the login procedures of independent claim 1 are reserved for instances when the claimed computing device is a computer, cellular telephone, mobile communications device, personal media device, set-top box, television system, etc. Therefore, Applicant’s specification does not provide support for an embodiment where a login procedure is performed on an automobile is as required by dependent claim 4.
Claims 11 and 18 are rejected for the same rationale presented with respect to claim 4 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-10, 12, 14-17, 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by de la Huerga, U.S. Patent No. 5,960,085. Referring to claims 1, 8, 15, de la Huerga discloses a computer terminal that establishes a communication link with a security badge when the security badge moves in proximity to the computer terminal (Col. 11, lines 30-37: security badge maps to the claimed electronic key; communication link would be considered secure since the link can only be established between proximate devices), which meets the limitation of establishing, with the electronic key, a secure communication channel in response to detecting the electronic key. The security badge transmits, to the computer terminal, interrogation signal data that includes a random number and identification information (Col. 11, lines 47-58: computer terminal initially transmitted the interrogation signal to the security badge. Therefore, the interrogation signal data is associated with the computer terminal), which meets the limitation of receiving, from the electronic key, authentication data that is associated with the computing device. The computer terminal validates the received interrogation signal and logs the user into the computer terminal upon validation (Figure 15A, step 620 & Figure 15B, step 624 Path C & Figure 15C, step 648 Path C), which meets the limitation of in response to verifying the authentication data, performing the login procedure at the computing device using the authentication data. 
Referring to claims 2, 9, 16, de la Huerga computer terminal has associated computer terminal information (Col. 11, lines 46-51 & Col. 12, lines 33-35: computer terminal can be programmed to perform the functions of the verification system; verification system has associated identification information), which meets the limitation of the computing device is associated with an identity. The security badge receives the interrogation signal that includes the identification information such that the security badge re-encrypts the interrogation signal, and transmits the re-encrypted interrogation signal to the computer terminal (Col. 11, lines 46-64), which meets the limitation of the electronic key associates the authentication data with the identity of the computing device. 
Referring to claims 3, 10, 17, de la Huerga discloses that after login, the security badge transmits data records to the computer terminal for storage in a database (Col. 13, lines 36-46: database storage maps to the claimed operation), which meets the limitation of receiving, from the electronic key, preference data that describes at least one operation for the computing device to execute in conjunction with authenticating the computing device, and subsequent to performing the login procedure, executing the at least one operation.
Referring to claims 5, 12, 19, de la Huerga discloses additional authentication procedures that require the user to enter a password or biometric credential into the security badge (Col. 12, line 58 - Col. 13, line 5: required password entry at the beginning of each day shows that the password entry is required before establishing the communication link; password entry mechanism and biometric scanner can be part of the badge and would therefore communicatively coupled to the badge) such that the entered credential is compared at the computer terminal (Col. 13, lines 19-35), which meets the limitation of wherein, prior to establishing the secure communication channel, the electronic key receives an input of the authentication data by way of at least one user input device that is communicably coupled to the electronic key.
Referring to claim 6, de la Huerga discloses periodic polling that is performed such that if the security badge does not respond to a period recommitment signals from the computer terminal, the security badger user is logged out of the computer terminal (Col. 13, line 47 – Col. 14, line 58), which meets the limitation of terminating the secure communication channel in response to determining that the electronic key satisfies a threshold distance from the computing device, and performing a logout procedure at the computing device. 
Referring to claim 7, de la Huerga discloses that the computer terminal compares the received response, which includes interrogation signal data that includes a random number and identification information, with the initial interrogation signal transmitted to the security badge (Col. 12, lines 29-32: computer terminal knows the original interrogation signal and therefore does not need to interface with a server), which meets the limitation of wherein the authentication data is verified against other authentication data that is managed by the computing device without interfacing with a server computer device. 
Referring to claim 14, de la Huerga discloses that the computer terminal compares the received response, which includes interrogation signal data that includes a random number and identification information, with the initial interrogation signal transmitted to the security badge (Col. 12, lines 29-32: computer terminal knows the original interrogation signal and therefore does not need to interface with a server), which meets the limitation of wherein the authentication data is verified against other authentication data that is managed by the computing device without interfacing with a server computing device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de la Huerga, U.S. Patent No. 5,960,085, in view of Takasu, U.S. Publication No. 2007/0232357. Referring to claims 13, 20, de la Huerga discloses that the computer terminal continues to periodically poll the security badge (Col. 13, lines 47-65) such that if no response is received from the security badge within a period of time, the user is logged off the computer terminal (Col. 14, lines 26-33), which meets the limitation of terminating the secure communication channel in response to determining that the electronic key satisfies a [threshold distance from the computing device], and performing a logout procedure at the computing device.
de la Huerga does not specify determining that the badge is a predetermined distance from the terminal in order to take action. Takasu discloses measuring the distance between two communicating devices ([0063]) such that if the measured distance exceeds a reference distance, forcible disconnection is performed ([0064]), which meets the limitation of determining that the electronic key satisfies a threshold distance from the computing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the logout procedure of de la Huerga to consider the distance between the badge and the computer terminal in order to ensure access to the user’s information is prevented while the user’s badge is physically distant from the computer terminal (de la Huerga: Col. 14, lines 38-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437